DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20, as recited in the preliminary amendments to the claims filed on December 18, 2018, were previously pending and subject to a non-final office action filed on June 11, 2021 (the “June 11, 2021 Non-Final Office Action”).  Following the June 11, 2021 Non-Final Office Action, Applicant: amended claims 1, 9, and 10; and canceled claims 4, 13, and 18, in an amendment filed on October 11, 2021 (the “October 11, 2021 Amendment”), see Applicant’s amended claims (pp. 2-9 of the October 11, 2021 Amendment).  Claims 2, 3, 5-8, 11, 12, 14-17, and 19 were not amended in the October 11, 2021 Amendment.  Claims 1-3, 5-12, 14-17, 19, and 20, as recited in the October 11, 2021 Amendment, are currently pending and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see  Applicant’s Remarks, pp. 11-16, Rejections under 35 U.S.C. § 101 Section, filed on October 11, 2021, with respect to the rejections of claims 1-20 under 35 U.S.C. § 101 have been fully considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised 2019 PEG”), the § 101 rejections of claims 1-3, 5-12, 14-17, 19, and 20 are maintained in this final office action.
Alice/Mayo Test (i.e., whether the claim limitations are indicative of integration into a practical application), the claims are directed to “a specific improvement to the user interface of database software, where dynamic ranges are created for a population of records with minimal user input.” See Applicant’s Remarks, at p. 14.  However, Examiner respectfully disagrees with Applicant’s assertion.
The combination of the computer components described in claims 1, 9, and 10 (i.e., the system/computer system; database of patient data; one or more processors; user interface; computer product; and non-transient computer readable medium) to access and use a database of patient data to filter and plot the patient data on a graph not represent an improvement to the functioning of a computer or a technical field.  When evaluating whether claims recite an improvement to the functioning of a computer or a technical field, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. MPEP § 2106.05(a).  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Id.  Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.  An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.
For example, in the McRO, Inc. v. Bandai Namco Games Am. Inc. case, the Federal Circuit relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. Id.  Conversely, the Federal Circuit has held claims which merely record, transmit, and archive data by use of conventional or generic technology in a nascent but well-known environment, without any TLI Communications LLC v. AV Auto case).  Further, gathering and analyzing information using conventional techniques, was also determined to be insufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (also citing the TLI Communications case).
Similar to the TLI Communications case, Applicant’s claims merely implement conventional techniques, such as “storing” and “filtering” data, to analyze patient data and display it on a graph.  Applicant’s claims merely apply the existing processes of storing and filtering patient data in order to plot the patient data on graph.  Therefore, the claims are insufficient to show an improvement in medical systems.  Filtering data based on filtering criteria is claimed at a high-level and is old and well-known in the medical industry.  Further, Applicant has not described a technical problem or how the use of these generic devices and functions provides a technical solution a technical problem.  Still further, the system/computer system; database of patient data; one or more processors; user interface; computer product; and non-transient computer readable medium are performing their generic, most basic functions within the claim (i.e., storing, processing, and displaying data).  Therefore, the inclusion of these limitations within the claims does not provide an improvement over generic devices.
As such, adding these generic computer devices to claims 1, 9, and 10 does not represent an improvement to the functioning of computers or a technical field.  As such, the claims do not provide limitations which are indicative of a practical application under Prong Two of the Alice/Mayo Test.  Therefore, the rejections of claims 1-3, 5-12, 14-17, 19, and 20 under 35 U.S.C. § 101 are maintained in this office action.
Examiner suggests that Applicant consider amending the claims, or scheduling an interview to discuss the claims and the § 101 rejections further.  Please see the rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 16-20, Rejections under 35 U.S.C. § 103 Section, filed on October 11, 2021, with respect to rejections of claims 1-20 under 35 U.S.C. § 103, have been considered, but they are moot in light of Applicant’s amendments to independent claims 1, 9, and 10.  Therefore, the combinations of the references previously cited in the June 11, 2021 Non-Final Office Action are not used to teach the newly amended claim limitations in independent claims 1, 9, and 10.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a “computer product.”
Applying the broadest reasonable interpretation to claim 9, a “computer product comprising a non-transient computer readable medium” may include both (1) non-transient, physical storage, such as hardware (e.g. a hard disk drive), and (2) transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  In the specification, Applicant does not limit the computer product to non-transitory computer products.  For example, Applicant discloses that the computer readable medium may be: (1) any combination of storage and transmission devices (see Applicant’s specification as filed on December 18, 2018, paragraph [0121]); and (2) a data signal encoded with a program (see Applicant’s specification as filed on December 18, 2018, paragraph [0122]).  Data i.e., transient signals) are not patent eligible subject matter. See MPEP § 2106.03(I).  Therefore, the Applicant’s disclosure does not require the disclosed computer product to be nonvolatile and implies that it may include volatile (i.e., transient) computer products as well.  As such, claims 9, 11, 12, 14 and 15 do not fall within one of the four categories of patent eligible subject matter.  Examiner suggests that Applicant amend claims 9, 11, 12, 14 and 15 to limit the computer product to “a non-transitory computer product comprising a non-transient computer readable medium.”  For examination purposes, the computer product described in claims 9, 11, 12, 14 and 15 will be interpreted and read as “a non-transitory computer product.”


Claims 1-3, 5-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1-3 and 5-8 are directed to a method of accessing and using a database of patient data, which is within one of the four statutory categories (i.e., process). See MPEP § 2106.03.  Claims 10, 16, 17, 19, and 20 are directed to a system, which is also within one of the four statutory categories (i.e., a machine or apparatus). See id.  Claims 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As described above in the § 101 rejections of non-statutory subject matter, claims 9, 11, 12, 14 and 15 do not fall within at least one of the four categories of patent eligible subject matter, because the claims recite a “computer product”, which may include transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  For examination purposes, the computer product claims 9, 11, 12, 14 and 15 will be interpreted and read as “a non-transitory computer product comprising a non-transient computer readable medium.”

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1, 9, and 10 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 10 recites the following limitations (and claims 1 and 9 substantially recites the following limitations):
A system comprising:
	
	a database of patient data; and
	
	one or more processors communicably coupled with the database and configured to perform:

		storing a plurality of reference measurement records in the database, the plurality of reference records comprising data from at least 3000 visits by at least 500 patients, each reference record including:
		
			a measurement value of a disease-related variable of a disease of a reference patient,

a time value of a time-related variable associated with when the measurement value of the disease-related variable of the reference patient was obtained;	

receiving, via a user interface, a selection of a first time value of the time-related variable;

for each of a plurality of time values of the time-related variable:

identifying a subset of the plurality of reference measurement records in the database corresponding to the time value;

storing one or more new measurement records for a new patient having the disease, wherein at least one of the one or more new measurement records corresponds to the first time value;

receiving, at the user interface, one or more first filtering criteria to be applied to a first subset of the reference measurement records, the first subset corresponding to the first time value of the time-related variable, wherein receiving the one or more first filtering criteria includes receiving a first range for the disease-related variable at the first time value, wherein a first filtered subset includes reference measurement records having a measurement values within the first range;

responsive to receiving the one or more first filtering criteria, retrieving the first subset of the reference measurement records from the database, the first subset of the reference measurement records corresponding to the first time value of the time-related variable;

applying the one or more first filtering criteria to the first subset of the reference measurement records to form a first filtered subset that includes reference measurement records corresponding to the first time value and satisfying the one or more first filtering criteria;

for each of other subsets of the reference measurement records corresponding to other time values of the time-related variable:

determining one or more other filtering criteria to be applied to the other subset, wherein the one or more other filtering criteria are determined using the one or more first filtering criteria, wherein determining the one or more other filtering criteria includes:

determining a percentile range corresponding to the first range, the percentile range determined relative to the measurement values of the first subset;

for each respective subset of the other subsets:

in response to determining the percentile range, retrieving from the database the respective subset of the plurality of reference measurement records in the database for another time value;

analyzing the measurement values of the second subset of the plurality of reference measurement records to determine a second range of the measurement values that correspond to the percentile range for the other time value; and

applying the one or more other filtering criteria to the other subset to form another filtered subset that includes reference measurement records corresponding to the other time value and satisfying the one or more other filtering criteria, wherein each of the other filtered subsets include reference measurement records having measurement values within the second range corresponding to the other filtered subset;

for each of the filtered subsets of the reference measurement records:

identifying the measurements values of the disease-related variable of the reference patient of the filtered subset; and

causing a display of one or more new measurement values of the disease-related variable for the new patient at the plurality of time values of the time-related variable plotted relative to the measurements values of the filtered subsets.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., collecting patient data, filtering the patient data, and organizing the patient data on a graph), but for the recitation of the generic computer components also recited in claims 1, 9, and 10.  That is, other than reciting: (1) a system/a computer system (as described in claims 9 and 10); (2) a database of patient data (as described in claims 1, 9, and 10); (3) one or more processors (as described in claims 1 and 10); (4) a user interface (as described in claims 1, 9, and 10); (5) a computer product (as described in claim 9); (6) a non-transient computer readable medium (as described in claim 9); and the steps of: (7) “storing a plurality of reference measurement records in the database, the plurality of reference records comprising data from at least 3000 visits by at least 500 patients each reference record including: a measurement value of a disease-related variable of a disease of a reference patient, and a time value of a time-related variable associated with when the measurement value of the disease-related variable of the reference patient was obtained” (as described in claims 1, 9, and 10); and (8) “storing one or more new measurement records for a new patient having the disease, wherein at least one of the one or more new measurement records corresponds to the first time value” (as described in claims 1, 9, and 10), the context of claims 1, 9, and 10 encompass a concept of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., collecting patient data, filtering the patient data, and organizing the patient data on a graph).
The aforementioned claim limitations described in claims 1, 9, and 10 are analogous to claim limitations directed toward concepts of managing personal behavior or relationships or interactions merely recite limitations for managing interactions between patients and medical professionals by collecting, filtering, and plotting (i.e., organizing) patient data based on filtering criteria (i.e., following rules or instructions).  If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a)(II); see also 2019 Revised PEG.  Examiner notes that the many of the aforementioned claim limitations described in claims 1, 9, and 10 may also be classified as analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (i.e., the Mental Processes Category of abstract ideas, which covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (i.e., observations, evaluations, judgments, or opinions)), because the “identifying”, “determining”, and “analyzing” steps merely recite limitations which encompass a person mentally and/or manually: (1) identifying a subset of the reference measurement records for the different time values (i.e., a person making an observation, evaluation, judgment, or opinion); (2) determining filtering criteria and percentile ranges (i.e., a person making a judgment or opinion); (3) analyzing measurement values to determine a second range of measurement values (i.e., a person making a judgment or opinion).  Accordingly, claims 1, 9, and 10 recite an abstract idea which is falls within the Certain Methods of Organizing Human Activity and Mental Processes categories.
Examiner notes that claims 2, 3, and 5-8 (which individually depend on claim 1 due to their respective dependency chains) further narrow the abstract idea described in claim 1.  Similarly, claims 11, 12, 14, and 15 (which individually depend on claim 9 due to their respective dependency chains) further narrow the abstract idea described in claim 9; and claims 16, 17, 19, and 20 (which individually depend on claim 10 due to their respective dependency chains) further narrow the abstract idea described in claim 10.  As such, dependent claims 2, 3, 5-8 and 11, 12, 14-17, 19, and 20 similarly cover limitations directed to narrowing the abstract concept described in claims 1, 9, and 10 which is directed i.e., collecting patient data, filtering the patient data, and organizing the patient data on a graph).  Therefore, dependent claims 2, 3, 5-8 and 11, 12, 14-17, 19, and 20 are also directed to the aforementioned abstract idea of collecting patient data, filtering the patient data, and organizing the patient data on a graph.  Examiner notes that: (1) dependent claims 3, 12, and 17 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 2, 5-8, 11, 14-16, 19, and 20 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application.  In particular, claim 10 recites and claims 1 and 9 substantially recite the additional elements of (identified in bold font below):
A system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) comprising:
	
	a database of patient data (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and
	
	one or more processors (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) communicably coupled with the database and configured to perform:

		storing a plurality of reference measurement records in the database, the plurality of reference records comprising data from at least 3000 visits by at least 500 patients, each reference record including (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Alice Corp. Pty. Ltd. v. CLS Bank Int’l and Versata Dev. Group, Inc. v. SAP Am., Inc. cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)):
		
			a measurement value of a disease-related variable of a disease of a reference patient (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Alice Corp. Pty. Ltd. v. CLS Bank Int’l and Versata Dev. Group, Inc. v. SAP Am., Inc. cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)),

a time value of a time-related variable associated with when the measurement value of the disease-related variable of the reference patient was obtained (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Alice Corp. Pty. Ltd. v. CLS Bank Int’l and Versata Dev. Group, Inc. v. SAP Am., Inc. cases, as noted below in the Step 2B Analysis Section,  see MPEP § 2106.05(d));	

receiving, via a user interface (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), a selection of a first time value of the time-related variable;

for each of a plurality of time values of the time-related variable:

identifying a subset of the plurality of reference measurement records in the database corresponding to the time value;

storing one or more new measurement records for a new patient having the disease, wherein at least one of the one or more new measurement records corresponds to the first time value (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Alice Corp. Pty. Ltd. v. CLS Bank Int’l and Versata Dev. Group, Inc. v. SAP Am., Inc. cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

receiving, at the user interface, one or more first filtering criteria to be applied to a first subset of the reference measurement records, the first subset corresponding to the first time value of the time-related variable, wherein receiving the one or more first filtering criteria includes receiving a first range for the disease-related variable at the first time value, wherein a first filtered subset includes reference measurement records having a measurement values within the first range;

responsive to receiving the one or more first filtering criteria, retrieving the first subset of the reference measurement records from the database, the first subset of the reference measurement records corresponding to the first time value of the time-related variable;

applying the one or more first filtering criteria to the first subset of the reference measurement records to form a first filtered subset that includes reference measurement records corresponding to the first time value and satisfying the one or more first filtering criteria;

for each of other subsets of the reference measurement records corresponding to other time values of the time-related variable:

determining one or more other filtering criteria to be applied to the other subset, wherein the one or more other filtering criteria are determined using the one or more first filtering criteria, wherein determining the one or more other filtering criteria includes:

determining a percentile range corresponding to the first range, the percentile range determined relative to the measurement values of the first subset;

for each respective subset of the other subsets:

in response to determining the percentile range, retrieving from the database the respective subset of the plurality of reference measurement records in the database for another time value;

analyzing the measurement values of the second subset of the plurality of reference measurement records to determine a second range of the measurement values that correspond to the percentile range for the other time value; and

applying the one or more other filtering criteria to the other subset to form another filtered subset that includes reference measurement records corresponding to the other time value and satisfying the one or more other filtering criteria, wherein each of the other filtered subsets include reference measurement records having measurement values within the second range corresponding to the other filtered subset;

for each of the filtered subsets of the reference measurement records:

identifying the measurements values of the disease-related variable of the reference patient of the filtered subset; and

causing a display of one or more new measurement values of the disease-related variable for the new patient at the plurality of time values of the time-related variable plotted relative to the measurements values of the filtered subsets; and

a computer product (as described in claim 9) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); (6) a non-transient computer readable medium (as described in claim 9) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).
However, the recitation of these generic computer components and functions in claims 1, 9, and 10 are recited at a high-level of generality (i.e., using generic computer devices to perform the abstract idea of collecting, filter, and plotting (i.e., organizing) the patient data on a graph), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere 
- The following is an example of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see, FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the abstract concept of collecting, filter, and plotting (i.e., organizing) the patient data on a graph more expediently solely due to the fact that they are executed on general-purpose computing devices (i.e., the system/computer system; one or more processors; database of patient data; interface; computer product; and non-transient computer readable medium), as opposed to being done manually; and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention uses software instructions stored on the computer product and non-transient computer readable medium to perform the abstract concept of collecting, filtering, and plotting (i.e., organizing) the patient data on a graph).
- The following is an example of an insignificant extra-solution activity (e.g., see MPEP § 2106.05(g)):
		- Example of Mere Data Gathering/Mere Data Outputting:
				- Consulting and updating an activity log, e.g., see Ultramercial, Inc. v. Hulu, LLC – similarly, the current invention merely utilizes the “storing” steps described in claims 1, 9, and 10 to create or update the records in the database of patient data.
Thus, the additional elements in independent claims 1, 9, and 10 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2, 5-8, 11, 14-16, 19, and 20 claims 2, 11, and 16 state that the measurement records are stored in separate tables (i.e., merely stating where information is stored); claims 5, 14, and 19 create reference measurement records based on the time values (i.e., merely adding more detailed organizational steps); claim 6 states that the reference patient data must include the reference patient’s gender or age (i.e., merely stating what type of information is stored in the database); claims 7, 15, and 20 state that the time variable is the duration of a disease that is shared by the patients (i.e., merely adding more detail to the type of information that is organized); and claim 8 states that the disease-related variable is EDSS [Extended Disability Status Scale] for multiple sclerosis (i.e., merely adding more detail to the type of information that is organized).    Examiner notes that dependent claims 3, 12, and 17 recite the following additional elements (in bold font below):
wherein providing the one or more new measurement values includes displaying the one or more new measurement values (as described in claims 3, 12, and 17) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).

However, these additional elements in dependent claims 3, 12, and 17 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception (i.e., displaying the one or more new measurement values amounts to mere data output), for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g).  As such, the additional elements in dependent claims 3, 12, and 17 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-3, 5-12, 14-17, 19, and 20: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a claims 1-3, 5-12, 14-17, 19, and 20 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1-3, 5-12, 14-17, 19, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1, 3, 9, 10, 12, and 17 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those 
Specifically, the additional elements of claims 1, 3, 9, 10, 12, and 17, as recited, the system/computer system; database of patient data; one or more processors; user interface; computer product; non-transient computer readable medium; and the steps of: “storing a plurality of reference measurement records in the database, the plurality of reference measurement records comprising data from at least 3000 visits by at least 500 patients, each reference record including: a measurement value of a disease-related variable of a disease of a reference patient, and a time value of a time-related variable associated with when the measurement value of the disease-related variable of the reference patient was obtained”; “storing one or more new measurement records for a new patient having the disease, wherein at least one of the one or more new measurement records corresponds to the first time value”; and “displaying the one or more new measurement values”, are generic computer components and functions. See MPEP § 2106.05(d)(II).
- In regard to the system/computer system; database of patient data; one or more processors; user interface; computer product; and non-transient computer readable medium - Applicant generally describes the computer system as a single or multiple computer apparatuses, which include “desktop and laptop computers, tablets, mobile phones, and other mobile devices.” Applicant’s specification as filed on December 18, 2018, paragraph [0117].  Desktop and laptop computers, tablets, mobile phones, and other mobile devices are generic computer devices which are old and well-known in the medical industry.  Therefore, Applicant’s disclosure shows that the system may be embodied by generic computer devices which are old and well-known in the medical industry.
- Additionally, Applicant discloses that the database may be “a research database that contains information from hospital admissions, outpatient information from clinics, from remotely obtained patient data via telephone, tracking devices, and other sources, from treatment sources, from genomics and other biomarkers including imaging, and from all other types of studies of experiments performed on the patients”; and “may exist on a network, referred to as a 
- Next, Applicant discloses that user interface may be a voice interface, keyboard, touch screen, etc. Applicant’s specification as filed on December 18, 2018, paragraph [0046].  Voice interfaces (e.g., microphones), keyboards, touch screens, and other similar interface devices are generic computer devices which are old and well-known in the medical industry.  As such, the disclosure shows that the interface may be embodied by generic computer devices which are old and well-known in the medical industry.
- Similarly, Applicant discloses that processor includes “a single-core processor, multi-core processor on a same integrated chip, or multiple processing units on a single circuit board or networked” “CPU functions as the transmission unit 56 by executing the image processing program.” Applicant’s specification as filed on December 18, 2018, paragraph [0120].  Therefore, the disclosure shows that the one or more processors are generic computing devices which are old and well-known in the medical industry.
- Lastly, Applicant discloses that the computer product and non-transient computer readable medium may be “random access memory (RAM), a read only memory (ROM), a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a compact disk (CD) or DVD (digital versatile disk), flash memory, and the like.” See Applicant’s specification as filed on December 18, 2018, paragraph [0121].  Therefore, Applicant’s disclosure shows that the computer product and non-transient computer readable medium may be embodied by several, different type of storage devices which are old and well-known computing devices in the medical industry.

	- Regarding the steps and features of: “storing a plurality of reference measurement records in the database, the plurality of reference measurement records comprising data from at least 3000 visits by at least 500 patients, each reference record including: a measurement value of a disease-related variable of a disease of a reference patient, and a time value of a time-related variable associated with when the measurement value of the disease-related variable of the reference patient was obtained”; “storing one or more new measurement records for a new patient having the disease, wherein at least one of the one or more new measurement records corresponds to the first time value”; and “displaying the one or more new measurement values” - The following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: “displaying the one or more new measurement values”, described in claims 3, 12, and 17, is similarly deemed to be well-understood, routine, and conventional activity in field of medical data analyses, because they also represent mere collection and transmission of data over a network (i.e., displaying the new measurement values requires that the measurement values be transmitted in some way);
-  Electronically recordkeeping, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly the limitations directed to: “storing a plurality of reference measurement records in the database, the plurality of reference measurement records comprising data from at least 3000 visits by at least 500 patients, each reference record including: a measurement value of a disease-related variable of a disease of a reference patient, and a time value of a time-related variable associated with when the measurement value of the disease-related variable of the reference patient was obtained”; and “storing one or more new measurement records for a new patient having the disease, wherein at least one of the one or more new measurement records corresponds to the first claims 1, 9, and 10, are claimed in a generic manner (i.e., generally stating that information is stored is deemed to be a well-understood, routine, and conventional function in the medical industry); and
- Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the limitations directed to: “storing a plurality of reference measurement records in the database, the plurality of reference measurement records comprising data from at least 3000 visits by at least 500 patients, each reference record including: a measurement value of a disease-related variable of a disease of a reference patient, and a time value of a time-related variable associated with when the measurement value of the disease-related variable of the reference patient was obtained”; and “storing one or more new measurement records for a new patient having the disease, wherein at least one of the one or more new measurement records corresponds to the first time value”, described in claims 1, 9, and 10, are also deemed to be well-understood, routine, and conventional activity in field of medical data analyses, because they also represent mere storage of data in a memory.
Therefore, the additional described in claims 1, 3, 9, 10, 12, and 17 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 3, 9, 10, 12, and 17 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 3, 9, 10, 12, and 17 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2, 5-8, 11, 14-16, 19, and 20 (which depend on claims 1, 9, and 10 due to their respective chains of dependency), do not include additional elements that are sufficient to claims 2, 5-8, 11, 14-16, 19, and 20 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1, 9, and 10.  Dependent claims 2, 5-8, 11, 14-16, 19, and 20 merely add limitations that further narrow the abstract idea described in independent claims 1, 9, and 10.  Therefore, claims 1-3, 5-12, 14-17, 19, and 20 are also nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-10, 12, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Gourraud, Pierre-Antoine et al., Precision Medicine in Chronic Disease Management: The Multiple Sclerosis BioScreen, Ann Neurol (Nov 2014), Vol. 76:5, pp. 633-42, hereinafter referred to as Gourraud; in view of:
- Ruchti et al. (Pub. No. US 2011/0152830);
- Eichenseer (Pub. No. US 2009/0077197);
- Bennett et al. (Pub. No. US 2011/0077616); and
- Oleynik (Pub. No. US 2015/0161331).

Regarding claims 1, 9, and 10,
	- Gourraud teaches:
		- a method of accessing and using a database of patient data, the method comprising performing, by one or more processors communicably coupled with the database (as described in claim 1) (Gourraud, p. 634, Col. 2, lines 19-28; Page 634, column 2, lines 19-28 teach that the MS BioScreen is a tablet-based navigation system (i.e., one or more processors) tailored to an individual patient and coupled with a secure, powerful, cloud-based database infrastructure (i.e., communicably coupled with a patient database).):
a computer product comprising a non-transient computer readable medium storing a plurality of instructions for controlling a computer system to perform a method of accessing and using a database of patient data, wherein the method comprises (as described in claim 9) (Gourraud, p. 634, Col. 2, lines 49-50—p. 635, Col. 1, lines 1-4; Page 634, column 2, lines 49-50—p. 635, column 1, lines 1-4 teach that the project was conceived as an integrated software toolkit (i.e., a computer product) for organized data access and visualization.  The front end enables an intuitive and actionable interaction with the data, stored remotely on file servers that can manage terabytes of data (i.e., non-transient computer readable media), including high-resolution image data for brain spinal cord and the visual system (i.e., databases of patient data).  The data are securely accessed via an application programming interface (i.e., accessing and using the database of patient data), developed for BioScreen, which can retrieve in real time relevant information at the individual patient level and gather data aggregated from groups of patients with similar features, such as age at evaluation, age at disease onset, treatment history, imaging, genetics, and other variables (i.e., accessing a database of patient data).):
		- a system comprising (as described in claim 10) (Gourraud, p. 634, Col. 2, lines 19-20; Page 634, column 2, lines 19-20 teach that the MS BioScreen is a tablet-based navigation system.):
			- a database of patient data; and one or more processors communicably coupled with the database and configured to perform (as described in claim 10) (Gourraud, p. 634, Col. 2, lines 19-28; Page 634, column 2, lines 19-28 teach that the MS BioScreen is a tablet-based navigation system (i.e., a system with one or more processors) tailored to an individual patient and coupled with a secure, powerful, cloud-based database infrastructure  (i.e., coupled with a patient database) that integrates multiple dimensions of disease information: clinical evolution; therapeutic interventions; brain, eye, and spinal cord imaging; environmental exposures; genomics; and biomarker data.  The initial prototype was based on a comprehensive prospectively ascertained database of >600 MS patients (i.e., a database of patient data) with 10-year follow-up.):
				- storing a plurality of reference measurement records in the database, the plurality of reference measurement records comprising data from at least 3000 visits by at least 500 patients, each reference measurement record including (as described in claims 1, 9, and 10) (Gourraud, p. 634, Col. 2, lines 19-28 and p. 635, Col. 1, lines 4-11; Page 635, column 1, lines 4-11 teach that the data [in the database of >600 MS patients] are securely accessed via an application programming interface, developed for BioScreen, which can retrieve in real time relevant information at the individual patient level and gather data aggregated from groups of patients with similar features, such as age at evaluation, age at disease onset, treatment history, imaging, genetics, and other variables (i.e., the database stores a plurality of reference measurement records for the reference patients).  Page 634, column 2, lines 26-28 teach that the initial prototype was based on a comprehensive prospectively ascertained database of >600 MS patients with 10-year follow-up (i.e., the plurality of reference measurement records comprises data from 3000 visits by at least 500 patients).);
					- a measurement value of a disease-related variable of a disease of a reference patient (as described in claims 1, 9, and 10) (Gourraud, p. 634, Col. 2, lines 19-28 and p. 635, Col. 1, lines 4-11; Page 635, column 1, lines 4-11 teach that the data [in the database of >600 MS patients] are securely accessed via an application programming interface, developed for BioScreen, which can retrieve in real time relevant information at the individual patient level and gather data aggregated from groups of patients with similar features, such as age at evaluation, age at disease onset, treatment history, imaging, genetics, and other variables (i.e., examples of measurement value of a disease-related variable).);
- a time value of a time-related variable associated with when the measurement value of the disease-related variable of the reference patient was obtained (as described in claims 1, 9, and 10) (Gourraud, p. 634, Col. 2, lines 19-28 and p. 635, Col. 1, lines 4-11 and p. 635, Col. 2, lines 12-18—p. 636, Col. 1, lines 1-2, FIG. 1; Page 635, column 1, lines 4-11 teach that the data [in the database of >600 MS patients] are securely accessed via an application programming interface, developed for BioScreen, which can retrieve in real time relevant information at the individual patient level and gather data aggregated from groups of patients with similar features, such as age at evaluation, age at disease onset (i.e., examples of a time value of a time-related variable associated with when the measurement value of the disease-related variable of the reference patient was obtained), treatment history, imaging, genetics, and other variables.  Page 635, column 2, lines 12-18—p. 636, column 1, lines 1-2 teach that as shown in Figure l, the patient overview screen is a visualization of an individual’s overall disease status, providing a gateway to the full array of accessible data, including baseline metrics, relapse history, treatment data, imaging (both the original images and automated quantitative assessments), genomic data, and biomarkers.  This view introduces the defining characteristics of the patient and the disease course: name, gender, age, disease onset, disease course, duration (i.e., a time value of a time-related variable associated with when the measurement value of the disease-related variable of the reference patient was obtained), and clinical relapses.);
					- receiving, via a user interface, a selection of a first time value of the time-related variable (as described in claims 1, 9, and 10); and for each of a plurality of time values of the time-related variable: identifying a subset of the plurality of reference measurement records in the database corresponding to the time value (as described in claims 1, 9, and 10) (Gourraud, p. 636, Col. 1, lines 17-19—Col. 2, lines 1-16; Page 636, column 1, lines 17-19—column 2, lines 1-16 teach the “contextualization of individual data using population-based evidence.”  Contextualizing refers to the display of an individual subject’s data in relation to a customizable reference population, enabling a direct normative evaluation of the individual subject’s trajectory.   Contextualization may assist the interpretation of any type of assessment.  As examples, in Figure 4, a quantitative assessment of the patient’s whole brain volume change over time, compared with that of the reference population, is visualized, and in Figure 5 the patient’s year-to-year change in clinical impairment (in blue) is summarized for 1 widely employed outcome measure for MS, the Extended Disability Status Scale (EDSS).  In both figures, the individual’s data points are displayed in the context of a population-based percentile distribution (orange) derived from patients with similar characteristics (bottom menu bar) (i.e., identifying a subset of reference patient records that correspond with a certain time values).  This reference population is accessible at all times, and can be selected with an automated i.e., receiving a selection of first time values of the time-related variable).);
					- receiving, at the user interface, one or more first filtering criteria to be applied to a first subset of the reference measurement records, the first subset corresponding to the first time value of the time-related variable, wherein receiving the one or more first filtering criteria includes receiving a first range for the disease-related variable at the first time value, wherein a first filtered subset includes reference measurement records having a measurement values within the first range (as described in claims 1, 9, and 10); and applying the one or more first filtering criteria to the first subset of the reference measurement records to form a first filtered subset that includes reference measurement records corresponding to the first time value and satisfying the one or more first filtering criteria (as described in claims 1, 9, and 10) (Gourraud, p. 637, Col. 2, lines 5-8—p. 638, Col. 1, lines 1-11,. FIG. 4; Page 637, column 2, lines 5-8 teach that the current version of the application addresses variability in 2 ways: by displaying the percentile line of the distribution and by providing filters to refine the characteristics of the reference population (i.e., one or more first filtering criteria applied to a first subset of the reference measurement records).  Page 638, column 1, lines 1-11 teach that many refined automated algorithms are needed to better quantify the comparisons, and to define optimal filter parameters to predict outcomes (i.e., receiving one or more first filtering criteria including receiving a first range for the disease-related variable at a first time value).  In Figure 5, on the right side of the screen a prediction of EDSS 1 year into the future (i.e., a first time value) was generated using a prototype program under the assumption that current therapy (natalizumab) would be continued.  The predictive display illustrated in the figure represents only a preliminary example of what is possible with the application; it is based on a small number of reference patients (i.e., applying the one or more first filtering criteria to a first subset of the reference measurement records to form a first filtered subset) and has not been validated prospectively in a real-life clinical situation.  On page 638, in the paragraph under Figure 4, Gourraud teaches that various metrics available are shown in the right side panel.  The orange background is computed from a reference i.e., receiving first filter criteria corresponding to a first time value variable).  The solid orange line represents the median brain volume loss over time for the reference group; the darker orange area delimits the 25th and 75th percentiles; the 5th and 95th percentiles appear as light orange background lines.  Similar to a simple growth chart used to monitor the weight and height of children, this representation enables an intuitive visualization of the trajectory of change for an individual patient compared to a peer reference group.  By dicking on the blue bar at the bottom, an additional screen (not shown) enables the user to refine the characteristics of the reference population used for comparison (i.e., receiving one or more first filtering criteria).);
					- responsive to receiving the one or more first filtering criteria, retrieving the first subset of the reference measurement records from the database, the first subset of the reference measurement records corresponding to the first time value of the time-related variable (as described in claims 1, 9, and 10) (Gourraud, p. 636, Col. 2, lines 2-16; On page 636, lines 2-16, Gourraud teaches that as examples, in Figure 4, a quantitative assessment of the patient’s whole brain volume change over time, compared with that of the reference population, is visualized, and in Figure 5 the patient’s year-to-year change in clinical impairment (in blue) is summarized for 1 widely employed outcome measure for MS, the Extended Disability Status Scale (EDSS).  In both figures, the individual’s data points are displayed in the context of a population-based percentile distribution (orange) derived from patients with similar characteristics (bottom menu bar) (i.e., retrieving the first subset of reference measurement records corresponding to the first time value of the time-related variable).  This reference population is accessible at all times, and can be selected with an automated algorithm, or manually edited refine the comparison using simple to filters.);
					- for each of the filtered subsets of the reference measurement records: identifying the measurements values of the disease-related variable of the reference patient of the filtered subset (as described in claims 1, 9, and 10) (Gourraud, p. 638, paragraph under FIG. 4; On page 638, in the paragraph under Figure 4, Gourraud teaches that various metrics available are shown in the right side panel.  The orange background is computed from a reference i.e., identifying reference patients in the filtered subset with measurement values of the disease-related variable).  The solid orange line represents the median brain volume loss over time for the reference group; the darker orange area delimits the 25th and 75th percentiles; the 5th and 95th percentiles appear as light orange background lines.  Similar to a simple growth chart used to monitor the weight and height of children, this representation enables an intuitive visualization of the trajectory of change for an individual patient compared to a peer reference group.  By dicking on the blue bar at the bottom, an additional screen (not shown) enables the user to refine the characteristics of the reference population used for comparison.); and
					- causing a display of one or more new measurement values of the disease-related variable for the new patient at the plurality of time values of the time-related variable plotted relative to the measurements values of the filtered subsets (as described in claims 1, 9, and 10) (Gourraud, p. 638, paragraph under FIG. 4 and p. 639, paragraph under FIG. 5; On page 638, in the paragraph under Figure 4, Gourraud teaches that a solid orange line represents the median brain volume loss over time for the reference group; the darker orange area delimits the 25th and 75th percentiles; the 5th and 95th percentiles appear as light orange background lines (i.e., displaying a plot of measurement values of the filtered subset).  Similar to a simple growth chart used to monitor the weight and height of children, this representation enables an intuitive visualization of the trajectory of change for an individual patient compared to a peer reference group.  On page 639, in the paragraph under Figure 5, Gourraud teaches illustrates the evolution of the Extended Disability Status Scale (EDSS) score of an individual subject (dashed blue line) in the context of the percentile distribution (orange background) derived from a reference cohort of 227 patients with similar clinical characteristics (i.e., displaying the plot of one or more new measurement values of the disease-related variable for the new patient relative to the measurement values of the filtered subset of reference patients).  At each time point, the 5th, 25th, 50th, 75th, and 95th percentiles of the EDSS score is shown for the reference group (i.e., the plot includes a plurality of time values of the time-related variable).  The various metrics available are shown in the right side panel.  In addition, a prediction of the EDSS outcome for the patient 1 year into the future is 
		- Gourraud does not explicitly teach a method, computer product, and system, comprising:
			- storing one or more new measurement records for a new patient having the disease, wherein at least one of the one or more new measurement records corresponds to the first time value (as described in claims 1, 9, and 10); and
			- for each of other subsets of the reference measurement records corresponding to other time values of the time-related variable:
				- determining one or more other filtering criteria to be applied to the other subset, wherein the one or more other filtering criteria are determined using the one or more first filtering criteria, wherein determining the one or more other filtering criteria includes (as described in claims 1, 9, and 10);
- determining a percentile range corresponding to the first range, the percentile range determined relative to the measurement values of the first subset (as described in claims 1, 9, and 10);
- responsive to determining the percentile range, retrieving from the database the respective subset of the plurality of reference measurement records in the database for another time value (as described in claims 1, 9, and 10);
- analyzing the measurement values of the second subset of the plurality of reference measurement records to determine a second range of the measurement values that correspond to the percentile range for the other time value (as described in claims 1, 9, and 10); and
- applying the one or more other filtering criteria to the other subset to form another filtered subset that includes reference measurement records corresponding to the other time value and satisfying the one or more other filtering criteria, wherein each of the other filtered subsets include reference measurement records having measurement values within the second range corresponding to the other filtered subset (as described in claims 1, 9, and 10).
		- However, in analogous art of medical record systems and methods, Ruchti teaches a system and method, comprising:
			- storing one or more new measurement records for a new patient having the disease, wherein at least one of the one or more new measurement records corresponds to the first time value (as described in claims 1, 9, and 10) (Ruchti, paragraphs [0069] and [0085]; Paragraph [0069] teaches that patient-specific variable records 706-714 are stored on a medical device administering the therapy to a patient, the medical device may transfer the records 706-714 to a server or to another medical device, for example.  The medical device may store a new patient-specific variable record at predetermined time intervals (i.e., storing one or more new measurement records for the new patient, wherein at least one of the one or more new measurement records corresponds to a first time value), and may maintain storage of all patient-specific variable records collected.  Paragraph [0085] teaches that these features are beneficial for updating information (i.e., new measurements) and sending it to a remote server.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical record systems and methods to modify the MS BioScreen tablet-based navigation system taught by Gourraud, to incorporate a step and feature directed to storing a patient’s new measurement data that corresponds with certain time periods, as taught by Ruchti, in order to update information (i.e., new measurements) and sending it to a remote server. See Ruchti, paragraph [0085]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, Eichenseer teaches a method and system, wherein:
			- for each of other subsets of the reference measurement records corresponding to other time values of the time-related variable:
				- determining one or more other filtering criteria to be applied to the other subset, wherein the one or more other filtering criteria are determined using the one or more first filtering criteria (as described in claims 1, 9, and 10); and applying the one or more other filtering criteria to the other subset to form another filtered subset that includes reference measurement records corresponding to the other time value and satisfying the one or more other filtering criteria, wherein each of the other filtered subsets include reference measurement records having measurement values within the second range corresponding to the other filtered subset (as described in claims 1, 9, and 10) (Eichenseer, paragraph [0031]; Paragraph [0031] teaches that multiple data sets stored in the data archive can be associated with a process, and all image data sets associated with the process can be provided to the client.  A process can thereby comprise all data associated with the patient, such that according to the invention all image data sets registered to the patient are sought and provided. However, a process can also include selection of image data sets or additional filters (i.e., determining one or more other filtering criteria to be applied to the other subset of reference data) so that, for example, only image data sets of a patient that were generated in a specific time period (i.e., applying the one or more other filtering criteria to the other subset to form another filtered subset that includes reference measurement records corresponding to the other time value) or that pertain to a specific organ are sought and provided (i.e., the filtered subset includes records having values within a specific range).  Paragraph [0031] further teaches that this filtering feature is beneficial for adapting respective requirements of treating medical personnel or the respective necessities.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods to further modify the MS BioScreen tablet-based navigation system taught by Gourraud, as modified in view of Ruchti, to incorporate additional filtering steps, as taught by Eichenseer, in order to adapt records to the respective requirements of treating medical personnel or the respective necessities. See Eichenseer, paragraph [0031]; see also MPEP § 2143 G.
Bennett teaches a system and method, wherein:
		- determining the one or more other filtering criteria includes determining a percentile range corresponding to the first range, the percentile range determined relative to the measurement values of the first subset (as described in claims 1, 9, and 10) (Bennett, paragraphs [0013] and [0043]; Paragraph [0043] teaches that a percentile of the sensor data distribution may be determined such as the twentieth percentile of an intracardiac pressure measurement or a range, e.g. between tenth and twentieth percentile (i.e., determining a percentile range corresponding to a first range, where the determined percentile range is relative to patient measurement values).  This percentile may be an upper or lower percentile depending on the measurement being used. For example, for a pressure measurement the lower twentieth percentile might be used since pressure increases with worsened fluid status.  Paragraph [0013] teaches that these features are beneficial for guiding therapies for patients.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for guiding therapy at the time of the effective filing date of the claimed invention to further modify the MS BioScreen tablet-based navigation system, method, and software tool, taught by Gourraud, as modified in view of: Ruchti and Eichenseer, to incorporate a step and feature directed to determining patient percentile ranges for patients with measurement values within a certain range, as taught by Bennett, in order to help guide therapies for patients. See Bennett, paragraph [0013]; see also MPEP § 2143 G.
		- Yet still further, in analogous art of systems and methods for analyzing medical data to develop medical treatment plans, Oleynik teaches a system and method, comprising:
- retrieving from the database the respective subset of the plurality of reference measurement records in the database for another time value (as described in claims 1, 9, and 10) (Oleynik, paragraph [0072]; Paragraph [0072] teaches that at step 90, the intelligent medical engine is configured to retrieve and extract a mass amount of other patients’ objective medical data (or i.e., retrieving the plurality of measurement reference measurement records from the database).); and
- analyzing the measurement values of the second subset of the plurality of reference measurement records to determine a second range of the measurement values that correspond to the percentile range for the other time value (as described in claims 1, 9, and 10) (Oleynik, paragraph [0072]; Paragraph [0072] teaches that at step 92, for the mass amount of other patients’ electronic objective medical records, the intelligent medical engine 14 is configured to compare some initial key parameters, such as the disease of the patient and optionally a treatment plan (or a treatment protocol) to objective medical data in the central database 16 (i.e., analyzing the measurement values).  The central database 16 stores a large volume of patients’ objective medical data on a standardized format from patients globally.  At step 92, the intelligent medical engine 14 is configured to compare key parameters (i.e., analyzing the measurement values), such as main disease with an optional treatment protocol (if applicable), from the patient template with the parameters of the objective medical data from the central database 16 and to classify into subgroups (i.e., determining a second range of the measurement values that correspond to a certain range).  Paragraph [0056] teaches that this feature is beneficial for enabling care providers to develop treatment plans for patients, reducing misdiagnosis, improving quality of service, improving medical outcomes of patients, and controlling medical costs).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for analyzing medical data to develop medical treatment plans at the time of the effective filing date of the claimed invention to further modify the MS BioScreen tablet-based navigation system, method, and software tool, taught by Gourraud, as modified in view of: Ruchti; Eichenseer; and Bennett, to incorporate steps and features directed to (i) retrieving mass amounts of other patients’ objective medical records from a database; and (ii) comparing key parameters from the patient template with the parameters of the objective medical data from the central database and to classify into subgroups, as taught by Oleynik, in order to: (1) enable care providers to develop treatment plans for patients; (2) reduce Oleynik, paragraph [0056]; see also MPEP § 2143 G.

Regarding claims 3, 12, and 17,
		- The combination of: Gourraud, as modified in view of: Ruchti; Eichenseer; Bennett; and Oleynik, teaches the limitations of: claim 1 (which claim 3 depends on); claim 9 (which claim 12 depends on); and claim 10 (which claim 17 depends on), as described above.
- Gourraud further teaches a method, computer product, and system, wherein:
		- providing the one or more new measurement values includes displaying the one or more new measurement values (Gourraud, p. 638, paragraph under FIG. 4 and p. 639, paragraph under FIG. 5; On page 638, in the paragraph under Figure 4, Gourraud teaches that a solid orange line represents the median brain volume loss over time for the reference group; the darker orange area delimits the 25th and 75th percentiles; the 5th and 95th percentiles appear as light orange background lines.  Similar to a simple growth chart used to monitor the weight and height of children, this representation enables an intuitive visualization of the trajectory of change for an individual patient compared to a peer reference group (i.e., displaying the one or more new measurement values).  On page 639, in the paragraph under Figure 5, Gourraud illustrates the evolution of the Extended Disability Status Scale (EDSS) score of an individual subject (dashed blue line) in the context of the percentile distribution (orange background) derived from a reference cohort of 227 patients with similar clinical characteristics.  At each time point, the 5th, 25th, 50th, 75th, and 95th percentiles of the EDSS score is shown for the reference group.  The various metrics available are shown in the right side panel (i.e., displaying the one or more new measurement values).  In addition, a prediction of the EDSS outcome for the patient 1 year into the future is shown (i.e., displaying the one or more new measurement values) based on the assumption that current treatment with glatiramer acetate (GA) continues, and derived from longer-term follow-up data drawn from the reference group.).
Gourraud, in view of: Ruchti; Eichenseer; Bennett; and Oleynik, described in the obviousness rejection of claims 1, 9, and 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 6,
		- The combination of: Gourraud, as modified in view of: Ruchti; Eichenseer; Bennett; and Oleynik, teaches the limitations of claim 1 (which claim 6 depends on), as described above.
- Gourraud further teaches a method, wherein:
			- each reference measurement record further includes one or more other data values about the reference patient, and wherein the one or more other data values about the reference patient include at least one of gender and age (Gourraud, p. 635, Col. 2, lines 12-18—p. 636, lines 1-2, FIG. 1; Page 635, column 2, lines 12-18 teach that the patient overview screen is a visualization of an individual’s overall disease status, providing a gateway to the full array of accessible data, including baseline metrics, relapse history, treatment data, imaging (both the original images and automated quantitative assessments), genomic data, and biomarkers (i.e., the reference measurement record further includes one or more other data values about the reference patient).  This view introduces the defining characteristics of the patient and the disease course: name, gender, age (i.e., the one or more other data values include both gender and age), disease onset, disease course, duration, and clinical relapses. See Gourraud, p. 636, in column 1, lines 1-2.).
	The motivations and rationales for modifying the MS BioScreen tablet-based navigation system taught by Gourraud, in view of: Ruchti; Eichenseer; Bennett; and Oleynik, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claims 7, 15, and 20,
		- The combination of: Gourraud, as modified in view of: Ruchti; Eichenseer; Bennett; and Oleynik, teaches the limitations of: claim 1 (which claim 7 depends on); claim 9 (which claim 15 depends on); and claim 10 (which claim 20 depends on), as described above.
- Gourraud further teaches a method, computer product, and system, wherein:
			- the time-related variable is a duration of a disease shared by the reference patients and the new patient (Gourraud, p. 635, Col. 2, line 18—p. 636, Col. 1, lines 1-2; p. 635, col. 2, line 18—p. 636, col. 1, lines 1-2 teach that the defining characteristics of the patient and the disease course include: name, gender, age, disease onset, disease course, duration (i.e., duration of a disease shared by the reference patients and the new patient), and clinical relapses.).
	The motivations and rationales for modifying the MS BioScreen tablet-based navigation system, method, and software tool taught by Gourraud, in view of: Ruchti; Eichenseer; Bennett; and Oleynik, described in the obviousness rejection of claims 1, 9, and 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 8,
		- The combination of: Gourraud, as modified in view of: Ruchti and Eichenseer, teaches the limitations of claim 1 (which claim 8 depends on), as described above.
- Gourraud further teaches a method, wherein:
			- the disease-related variable is EDSS for multiple sclerosis (Gourraud, p. 636, Col. 2, lines 3-9, FIG. 5; Page 636, column 2, lines 3-9 teach that in Figure 4, a quantitative assessment of the patient’s whole brain volume change over time, compared with that of the reference population, is visualized, and in Figure 5 the patient’s year-to-year change in clinical impairment (in blue) is summarized for 1 widely employed outcome measure for MS [multiple sclerosis], the Extended Disability Status Scale (EDSS) (i.e., the disease-related variable is EDSS for multiple sclerosis).).
Gourraud, in view of: Ruchti; Eichenseer; Bennett; and Oleynik, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 2, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Gourraud, Pierre-Antoine et al., Precision Medicine in Chronic Disease Management: The Multiple Sclerosis BioScreen, Ann Neurol (Nov 2014), Vol. 76:5, pp. 633-42, hereinafter referred to as Gourraud; as modified in view of: Ruchti et al. (Pub. No. US 2011/0152830); Eichenseer (Pub. No. US 2009/0077197); Bennett et al. (Pub. No. US 2011/0077616); and Oleynik (Pub. No. US 2015/0161331), as applied to claims 1, 9, and 10 above, and further in view of:
- Labkoff et al. (Pub. No. US 2017/0109502).

Regarding claims 2, 11, and 16,
		- The combination of: Gourraud, as modified in view of: Ruchti; Eichenseer; Bennett; and Oleynik, teaches the limitations of: claim 1 (which claim 2 depends on); claim 9 (which claim 11 depends on); and claim 10 (which claim 16 depends on), as described above.
		- The combination of: Gourraud, as modified in view of: Ruchti; Eichenseer; Bennett; and Oleynik, does not explicitly teach a method, computer product, and system, wherein:
			- each subset of the plurality of reference measurement records is stored in a separate table in the database (as described in claims 2, 11, and 16).
		- However, in analogous art of medical record systems and methods, Labkoff teaches a system and method, wherein:
			- each subset of the plurality of reference measurement records is stored in a separate table in the database (as described in claims 2, 11, and 16) (Labkoff, paragraph [0029]; i.e., each subset of the plurality of reference measurement records is stored in a separate table in the database).  Paragraph [0029] teaches that this feature is beneficial for building patient records within an electronic health record (“EHR”) or with, separate EHRs.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical record systems and methods at the time of the effective filing date of the claimed invention to further modify the MS BioScreen tablet-based navigation system, method, and software tool, taught by Gourraud, as modified in view of: Ruchti; Eichenseer; Bennett; and Oleynik, to incorporate a step and feature directed to storing patient records in separate database tables, as taught by Labkoff, in order to help build patient records within an electronic health record (“EHR”) or with, separate EHRs. See Labkoff, paragraph [0029]; see also MPEP § 2143 G.

Claims 5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Gourraud, Pierre-Antoine et al., Precision Medicine in Chronic Disease Management: The Multiple Sclerosis BioScreen, Ann Neurol (Nov 2014), Vol. 76:5, pp. 633-42, hereinafter referred to as Gourraud; as modified in view of: Ruchti et al. (Pub. No. US 2011/0152830); Eichenseer (Pub. No. US 2009/0077197); Bennett et al. (Pub. No. US 2011/0077616); and Oleynik (Pub. No. US 2015/0161331), as applied to claims 1, 9, and 10 above, and further in view of:
- Mahesh et al. (Pub. No. US 2006/0074633); and
- Hatfield et al. (Pub. No. US 2016/0070879).

Regarding claims 5, 14, and 19,
	- The combination of: Gourraud, as modified in view of: Ruchti; Eichenseer; Bennett; and Oleynik, teaches the limitations of: claim 1 (which claim 5 depends on); claim 9 (which claim 14 depends on); and claim 10 (which claim 19 depends on), as described above.
Gourraud further teaches a method, computer product, and system, further comprising:
		- receiving a plurality of reference patient records, each including a set of measurement values of a corresponding patient (as described in claims 5, 14, and 19) (Gourraud, p. 634, Col. 2, lines 49-50—p. 635, Col. 1, lines 1-4; Page 634, column 2, lines 49-50—p. 635, column 1, lines 1-4 teach that the project was conceived as an integrated software toolkit (i.e., a computer product) for organized data access and visualization.  The front end enables an intuitive and actionable interaction with the data, stored remotely on file servers that can manage terabytes of data, including high-resolution image data for brain spinal cord and the visual system (i.e., databases of patient data).  The data are securely accessed via an application programming interface (i.e., accessing and using the database of patient data), developed for BioScreen, which can retrieve in real time relevant information at the individual patient level and gather data aggregated from groups of patients with similar features, such as age at evaluation, age at disease onset, treatment history, imaging, genetics, and other variables (i.e., receiving a plurality of reference patient records, where the reference patient records include measurement values for each reference patient).).
		- The combination of: Gourraud, as modified in view of: Ruchti; Eichenseer; Bennett; and Oleynik, does not explicitly teach a method, computer product, and system, wherein for each set of measurement values further comprises:
			- determining which of the plurality of time values corresponds to a time when the measurement value was obtained (as described in claims 5, 14, and 19); and
- creating a reference measurement record using the determined time value, the measurement value, and any other data of the corresponding patient about the corresponding patient at the time (as described in claims 5, 14, and 19).
		- However, in analogous art of medical systems and methods, Mahesh teaches a system and method, wherein for each set of measurement values further comprises:
		- determining which of the plurality of time values corresponds to a time when the measurement value was obtained (as described in claims 5, 14, and 19) (Mahesh, paragraph i.e., determining time values with correspond to a time when patient measurement values were obtained) and/or specific disease type.  Paragraph [0032] teaches that this feature is beneficial for looking at relevant prior reports and examine healthcare information systems for specific information.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the MS BioScreen tablet-based navigation system, method, and software tool, taught by Gourraud, as modified in view of: Ruchti; Eichenseer; Bennett; and Oleynik, to incorporate a step and feature directed to filtering patient data based on a specific date range, as taught by Mahesh, in order to look at relevant prior reports and examine healthcare information systems for specific information. See Mahesh, paragraph [0032]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, Hatfield teaches a system and method, wherein for each set of measurement values further comprises:
- creating a reference measurement record using the determined time value, the measurement value, and any other data of the corresponding patient about the corresponding patient at the time (as described in claims 5, 14, and 19) (Hatfield, paragraphs [0042] and [0066]; Paragraph [0066] teaches that incoming data can come from various sources, such as hospitals, clinics, labs, and the like, and may have different formats.  The disease detection system properly handles and organizes the incoming data.  In an example, the disease detection system extracts, from the incoming data, a patient identification that identifies a patient (i.e., any other data of the corresponding patient), a time stamp that identifies when data is taken from the patient (i.e., the determined time value), and values for the vital or lab categories (i.e., the measurement values).  When the data unit is a first data unit for the patient, the disease detection system creates a record in a database with the extracted information (i.e., creating a reference measurement record using: (1) the determined time value; (2) measurement value; and (3) any other data of the corresponding patient at the corresponding time).  Paragraph [0042] teaches 
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the MS BioScreen tablet-based navigation system, method, and software tool, taught by Gourraud, as modified in view of: Ruchti; Eichenseer; Bennett; Oleynik; and Mahesh, to incorporate a step and feature directed to creating patient records with time stamp data and patient identification information, as taught by Hatfield, in order to handle and organize incoming patient data properly. See Hatfield, paragraph [0042]; see also MPEP § 2143 G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686